The opinion of the Court was delivered..by
Tilghman C. J.
This is an appeal from the Court of *375Common Pleas for the county of Philadelphia, in a suit for divorce, instituted by John Andrewsagainst Sylvana his wife. Issue was joined upon matters of fact, and a verdict given for the defendant; whereupon the Court decreed in favour of the defendant, and the husband appealed to this Court. The act of 13th March, 1815, under which the proy ceedings in this case were had, gives an appeal to this Court, and directs that the appeal shall be prosecuted in the usual manner. We are of opinion, that it has not been usual to re-try in this Court, matters of fact which have been decided by a jury in the Court below; and therefore we must take for granted, that the finding of the jury was true. That being the case, there appears no cause for impeaching the decree of the Court of Common Pleas, and consequently we are of opinion, that it should be affirmed.
Decree affirmed.